COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00119-CV


City of Carrollton, Texas                  §    From the 442nd District Court

v.                                         §    of Denton County (2012-70581-
                                                431)
                                           §
Milan Hamrla, Petra Chudejova,                  January 7, 2016
Michael and Laura Brewer, Dalia            §
Chavarria, Diane and Gene Hines,
and Keith Effert                           §    Opinion by Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a judgment granting the City of Carrollton’s

plea to the jurisdiction and dismissing Appellees’ claims.

      It is further ordered that Appellees Milan Hamrla, Petra Chudejova,

Michael and Laura Brewer, Dalia Chavarria, Diane and Gene Hines, and Keith

Effert shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Sue Walker___________________
                                         Justice Sue Walker